Citation Nr: 0424916	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected 
right ankle disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied a rating in excess of 10 
percent for the service-connected right ankle disability.  A 
subsequent April 2004 rating decision and supplemental 
statement of the case (SSOC) increased the veteran's rating 
to 20 percent.  The veteran has not indicated he is satisfied 
with this rating.  Thus, the claim is still before the Board.  
AB v. Brown, 6 Vet.App. 35 (1993).

In February 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is associated with the claims file.

In August 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2003).


FINDING OF FACT

The veteran's service-connected right ankle disability is not 
manifested by any ankylosis and there is no evidence of 
frequent hospitalization or interference with employment 
beyond that already contemplated by a 20 percent disability 
rating.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for a right ankle disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed November 1999 rating decision, an 
October 2001 statement of the case (SOC), and July 2002 and 
April 2004 SSOCs that discussed the pertinent evidence and 
the laws and regulations related to the claim on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claim.

In addition, in a December 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim for an increased rating for his 
service-connected right ankle disability that he needed to 
submit evidence showing that this disability warranted a 
higher rating.

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
personnel records, VA outpatient treatment and examination 
reports and any federal government agency records that had 
been identified.  He was also told to complete VA Form 21-
4142, Authorization for Release of Information, if he wanted 
VA to obtain any additional private medical records in 
support of his claim.  The veteran was further informed that 
he could submit any additional information or evidence to VA, 
preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs, and notice letter dated in December 
2003 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in April 1999.  Thereafter, The RO issued a rating decision 
in November 1999.  In December 2003, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit pertinent evidence pertaining 
to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudicial.  While the 
notice provided to the appellant in December 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was mailed to the appellant in April 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, outpatient treatment 
reports and VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claim, as well as the respective responsibilities of 
himself and VA as it pertains to his claim.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

In a December 1997 rating decision, the RO granted service 
connection the veteran for avulsion fracture of the right 
ankle and awarded a noncompensable rating.  In an October 
1998 rating decision, the RO increased the veteran's rating 
to 10 percent.  In April 1999, the RO received the veteran's 
claim for an increased rating for his right ankle disability.

VA outpatient treatment records dated from August 1998 to 
June 2002 show the veteran sought treatment for his right 
ankle disability.  He complained of pain and edema in his 
ankle.  His right ankle had decreased range of motion and the 
veteran requested a cane and ankle brace.

In October 1999, the veteran underwent VA examination.  The 
veteran, who was 75, reported working for over 30 years after 
service unloading trucks.  He complained that his right ankle 
was swollen and had brown discoloration for a few years.  
Recent x-rays showed a possible old avulsion fracture at the 
medial malleolus.  There was some degenerative joint disease 
of the ankle and toes.  On examination, the right ankle had 
venous stasis changes, a brownish discoloration, and edema.  
There was trace crepitance but no increased warmth, 
tenderness, or effusion.  There were distended veins over the 
foot.  The veteran had 20 degrees of flexion, extension, and 
internal rotation, and 10 degrees of external rotation.  The 
diagnoses indicated that most of the veteran's right ankle 
complaints were from venous stasis, which was not related to 
his service-connected injury.  There was some degenerative 
joint disease of the right ankle, which was most likely due 
to, at least in part, his service-connected injury.

In October 2000, the veteran again underwent VA examination.  
The veteran expressed fear that he would lose his balance, as 
his ankle sometimes nearly gave way.  On examination, there 
was no swelling, warmth, tenderness, or effusion.  There was 
mild crepitance and edema.  He had 30 degrees of extension, 
15 degrees of flexion and inversion, and 0 degrees of 
eversion.  The diagnosis was mild to moderate degenerative 
joint disease of the right ankle.

In February 2003, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  The veteran stated 
he did not receive treatment for his ankle at that time.  He 
had a brace, a cane, and he self-medicated.  He described 
beating pain when he walked and recalled tipping over at 
times.  The veteran stated that the pain was very frequent.  
He stated that his ankle was weak, and he was often afraid of 
falling.  He indicated his ankle occasionally became swollen.  
After sitting for a period of time, his leg was stiff.  He 
noted that he had last been to the VA for treatment one or 
two years prior.  When the veteran stood for a period of 
time, his ankle got numb.  He described difficulty climbing 
stairs.

In December 2003, the veteran again underwent VA examination.  
He complained of sharp pain for 15 years in the dorsum of the 
right ankle and the calcaneal region of the plantar foot.  He 
also reported numbness and tingling of the right leg, 
especially in the toes and sole of the foot.  He could only 
walk two blocks.  On examination, there were varicose veins 
in the right foot and the distal right lower leg.  There was 
tenderness to palpation essentially throughout the right foot 
and distal right leg, below and above the ankle.  There was 
more tenderness to palpation over the ankle region medial, 
lateral, and superior, as well as over the plantar surface of 
the calcaneal bone.  Active range of motion of the right 
ankle was limited by pain.  Dorsiflexion was 5 degrees and 
plantar flexion was 25 degrees.  Active inversion and 
eversion was absent because of pain.  Passive range of motion 
revealed dorsiflexion of +15 degrees.  Plantar flexion was 28 
degrees, inversion was 10 degrees, and eversion was 15 
degrees.  Pain was present throughout the range of motion.  
The veteran had give-away weakness with any resistance.  His 
gait was slow and antalgic using the cane and the examiner 
noted varicose veins.  X-rays showed small ossific density 
adjacent to the medial malleolus that could be secondary to 
prior trauma.  No acute fracture was seen.  The impression 
was status post old right ankle injury with chronic right 
ankle arthralgia.  Functional activity was limited due to 
pain.  Incoordination could be attributed to the right ankle 
pain and injury.

In an April 2004 rating decision and SSOC, the RO increased 
the veteran's disability rating to 20 percent.


III.  Claim for an Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's right ankle disability is current rated by the 
RO under Diagnostic Code 5271 of VA's Schedule for Rating 
Disabilities.  Under Diagnostic Code 5271, limitation of 
motion of the ankle warrants a 10 percent disability rating 
when moderate and a 20 percent disability rating when marked.  
Diagnostic Code 5271.  The 20 percent rating, which the 
veteran currently receives, is the highest rating warranted 
under this diagnostic code.  Normal range of motion of the 
ankle in plantar flexion is from 0 to 45 degrees, and in 
dorsal flexion is from 0 to 20 degrees.  See 38 C.F.R. § 
4.71, Plate II.

In an effort to afford the veteran the highest possible 
evaluation, the Board has evaluated his disability under all 
applicable Diagnostic Codes.  In evaluating ankle 
disabilities, the Board notes that only Diagnostic Code 5270 
(ankylosis of the ankle) allows for a disability rating in 
excess of the 20 percent the veteran already receives.  
However, the veteran has never been diagnosed with ankylosis, 
nor has he complained of an inability to move his ankle.  
Diagnostic Code 5270, therefore, is not for application.  
Moreover, there is no objective evidence that pain on use of 
the joint results in any ankylosis which would support a 
higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Furthermore, the Board notes that while the veteran was 
diagnosed with degenerative joint disease of his ankle, 
Diagnostic Code 5003, which addresses degenerative arthritis, 
directs that the disability should be rated under the 
limitation of motion code for the specific joint, as already 
evaluated above.

Finally, the Board notes that there is no showing that the 
veteran's service-connected right ankle disability reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  The veteran's service-connected right ankle 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or otherwise to render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
38 C.F.R. § 3.321(b)(1) does not provide an additional basis 
for an evaluation in excess of 20 percent for the veteran's 
right ankle disability.

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating for a right ankle 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a right ankle disability, currently 
rated 20 percent disabling, is denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



